Case 19-01462-JMM         Doc 139    Filed 03/28/20 Entered 03/28/20 17:38:12             Desc Main
                                    Document     Page 1 of 3



 Kathleen A. McCallister
 Chapter 13 Trustee
 P.O. Box 1150
 Meridian ID 83680
 (208) 922-5100 - Telephone
 (208) 922-5599 - Facsimile
 kam@kam13trustee.com

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO


 IN RE:                                                 CHAPTER 13

 COLETTE CLAIRE SAVAGE                                  CASE NO. 19-01462-JMM




                              TRUSTEE’S MOTION TO DISMISS

        NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United
 States Bankruptcy Court for the District of Idaho, and as for her Motion to Dismiss states as
 follows:
          1. The Debtor filed for Chapter 13 relief on December 16, 2019.

          2. As of today’s date no plan has been confirmed.

          3. Debtor filed what she has titled a Chapter 13 plan on March 5, 2020 referring to this

 case as an Involuntary Bankruptcy. This is docket no. 112. Chapter 13 is completely voluntary

 and there is no such thing as an involuntary Chapter 13 case.

          4. The document filed by the debtor contains the first page of the Idaho Form Plan but

 debtor has handwritten the word Objection on it. It is unclear if debtor is objecting to her own

 plan or to the format of the Idaho plan.
Case 19-01462-JMM        Doc 139    Filed 03/28/20 Entered 03/28/20 17:38:12              Desc Main
                                   Document     Page 2 of 3



        5. Paragraph 2.1 of the plan calls for debtor to make 36 payments of $135 per month.

 As of today’s date Trustee has not received any payments and the debtor is in default 3 monthly

 payments totaling $405. Said default is material and the case should be dismissed.

        6. The following paragraphs of debtor’s plan are incomplete: 2.4, 3.3, 3.4, 3.5, 3.7, 4.4,

 4.5, 5.2, 5.3, 6.1, 7.1 and 8.1. Confirmation should be denied and the case dismissed.

        7. Paragraph 1.2 indicates liens are being avoided but paragraph 3.4 is blank and

 paragraph 1.3 indicates there are nonstandard provisions but paragraph 8.1 is blank.

 Confirmation should be denied and the case dismissed.

        8. Debtor has attached a duplicate page 9 which duplicates page 7 but is different.

 Trustee cannot determine Debtor’s intent and Trustee cannot administer this plan. Confirmation

 should be denied and the case dismissed.

        9. Paragraph 3.2 requires Trustee to pay Citizens bank the sum of $40,000 at 6% interest

 in monthly installments of $365 per month but the plan proposes only 36 payments of $135 or a

 total of $4,860. The plan is underfunded in excess of $43,000.

        10. Debtors plan fails t provide for the secured claims for past due real estate taxes and

 the secured claim of Mark Savage.

        11. Debtor has not resolved the creditors objections.

        12. Debtor’s delay in resolving the outstanding issues and proposing a confirmable plan

 is unreasonable.

        WHEREFORE, the Trustee respectfully requests that this case be dismissed for material
 default and unreasonable delay.

 Dated: March 28, 2020

                                                      /s/ Kathleen McCallister__
                                                      Kathleen McCallister, Trustee
Case 19-01462-JMM        Doc 139    Filed 03/28/20 Entered 03/28/20 17:38:12         Desc Main
                                   Document     Page 3 of 3




                                      CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on March 28, 2020, I filed the foregoing document
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Office of the U.S. Trustee
 ustp.region18.bs.ecf@usdoj.gov

 Colette Savage
 PRO SE

       AND I FURTHER CERTIFY that on such date I served the foregoing on the following
 non CM/ECF Registered Participants in the manner indicated:

        Via first class mail, postage prepaid addressed as follows:


 Colette Claire Savage
 7154 State St #302
 Boise, ID 83714

                                                      /s/ Kathleen McCallister
                                                     Kathleen McCallister
